        Case 1:12-cr-00326-JMF Document 79 Filed 10/29/20 Page 1 of 1




                                                    October 29, 2020

BY ECF                                     Application GRANTED. The Clerk of Court is directed
Honorable Jesse M. Furman                  to terminate Doc. #78. SO ORDERED.
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007

Re:   United States v. Jose Gonzalez,
      12 Cr. 326 (JMF)                                  October 29, 2020

Dear Judge Furman:

      I write with the consent of the government to request that the Court modify
the conditions of Mr. Gonzalez’s supervised release, pursuant to 18 U.S.C.
§ 3583(e)(2) and Fed. R. Crim. P. 32.1(c)(2)(B)–(C), to transition Mr. Gonzalez from
“home confinement” to “home detention” so that he may work.

      On May 28, 2020, this Court Mr. Gonzalez’s §3582(c)(1)(A) motion, and he
was released to a four year term of supervision, to include twelve months of home
confinement. The home-confinement condition made no allowance for work.
Modifying this condition to replace it with “home detention” for the remainder of the
twelve-month period would allow the Probation Department to permit Mr. Gonzalez
to work, so that he can support himself and his sister.

      In the five months since his release, Mr. Gonzalez has scrupulously complied
with his supervision. Asked about Mr. Gonzalez’s compliance in advance of this
motion, his Probation Officer, Larren Riley, wrote “Mr. Gonzalez has honestly been
exceptional. He abides by the condition to the letter and I think he will show the
same should his schedule change.”

      As noted, the government consents to this application.

                                                    Respectfully submitted,
                                                     /s/
                                                    Clay H. Kaminsky
                                                    Assistant Federal Defender
                                                    (212) 417-8749
cc:   AUSA Margaret Graham
